Title: From Benjamin Franklin to Deborah Franklin, 9 December 1764
From: Franklin, Benjamin
To: Franklin, Deborah


[My dear] Debby
St. Helen’s Road, Isle of Wight,Dec. 9. 1764 5 P.M.
This Line is just to let you know that we have this moment come to an Anchor here, and that I am going ashore at Portsmouth, and hope to be in London on Tuesday Morning. No Father could be tenderer to a Child, than Capt. Robinson has been to me, for which I am greatly oblig’d to Messrs. James and Drinker’s but we have had terrible Weather, and I have often been thankful that our dear Sally was not with me. Tell our Friends that din’d with us on the Turtle that the kind Prayer they then put up for thirty Days fair Wind for me, was favourably heard and answered, we being just 30 Days from Land to Land. I am, Thanks to God, very well and hearty. John has behav’d well to me, and so has every body on board. Thank all my Friends for their Favours which contributed so much to the Comfort of my Voyage. I have not time to name Names: You know whom I love and honour. Say all the proper Things for me to every body. Love to our Children and to my dear Brother and Sister. I am, dear Debby, Your ever loving Husband
B Franklin
I write this in hopes of reaching the Packet.
 
Addressed: To / Mrs. Franklin / Philadelphia / via New York / per Packet
